EXHIBIT 10.1

AMENDMENT NO. 4

to the

AMENDED AND RESTATED TRUST AGREEMENT

by and between

MORGAN STANLEY

and

STATE STREET BANK AND TRUST COMPANY

This AMENDMENT NO. 4 (this “Amendment’), made as of the 21st day of March 2006,
amends the AMENDED AND RESTATED TRUST AGREEMENT, made as of the 30th day of
November 2000, by and between MORGAN STANLEY, a Delaware corporation (the
“Company”), and STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust
company (in its individual capacity, “State Street” and, as trustee under the
Agreement, the “Trustee”), as such Amended and Restated Trust Agreement was
previously amended by Amendment No. 1 thereto, made as of the 1st day of January
2002, Amendment No. 2 thereto, made as of the 1st day of January 2003, and
Amendment No. 3 thereto, made as of the 15th day of September 2003 (as so
amended, the “Agreement”).

Capitalized terms used in this Amendment without definition have the meanings
assigned thereto in the Agreement.

NOW, THEREFORE, for good and valuable consideration, the parties do hereby agree
to amend the Agreement as follows:

1. Voting

Section 7(g) of the Trust Agreement is deleted and replaced in its entirety as
follows:

“(g) Until such time as the Company amends the Trust to provide otherwise, the
Trustee shall have no discretion or authority to vote Stock held in the Trust by
the Trustee on any matter presented for a vote of the stockholders of the
Company except in accordance with the provisions of this paragraph (g). The
Trustee shall solicit instructions from each Trust Beneficiary (x) who is an
active employee (an “Active Employee”) of the Company or any of its subsidiaries
or affiliates or (y) who has been awarded stock units for which corresponding
shares of Stock are held in the DECAP Portfolio (a “DECAP Participant”), as
indicated by the Company, as to the manner in which the shares of Stock held in
the Trust corresponding to stock units awarded to such Trust Beneficiary under
the Plans shall be voted, provided, however, that the Trustee shall not solicit

 

1



--------------------------------------------------------------------------------

such instructions from Swiss Participants. The Trustee shall follow all proper
instructions that are timely received with respect to such shares of Stock.
Without limiting the generality of the preceding sentence, unless instructions
provide to the contrary they shall be deemed to include authorization for the
Trustee to vote, after due consideration, in its discretion (which discretion
includes the discretion to grant a proxy to Company management to vote) any
shares of Stock held in the Trust on such matters, other than matters identified
in the relevant notice of meeting of the Company’s stockholders and for which
the Trust Beneficiary has specified voting instructions, as may properly come
before the meeting (“Other Matters”). The Trustee shall vote all Stock held in
the Trust as to which no proper instructions are received (including Stock as to
which instructions are not solicited and Stock as to which instructions are
solicited but not received) (“Uninstructed Shares”) in proportion to Stock for
which proper instructions have been received from Active Employees; provided,
however, that the Trustee may vote, after due consideration, in its discretion
(which discretion includes the discretion to grant a proxy to Company management
to vote) any Uninstructed Shares on any Other Matter; and provided, further,
that the Trustee shall not vote or grant a proxy to vote any Uninstructed Shares
held in the DECAP Portfolio.

The Trustee shall communicate or cause to be communicated to each Trust
Beneficiary the provisions of this Agreement relating to the right of such Trust
Beneficiary, while an Active Employee (other than a Swiss Participant) or a
DECAP Participant, to direct the Trustee with respect to the voting of shares of
Stock corresponding to such Trust Beneficiary’s stock units. Such communication
shall also discuss the consequences of an instruction to abstain or withhold
authority to vote and any failure to timely instruct the Trustee.”

2. Savings Clause

Except as modified herein, the Agreement remains in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and State Street have executed this Amendment as
of the date first above written.

 

MORGAN STANLEY By:  

/s/ WILLIAM J. O’SHAUGHNESSY, JR.

Name:   William J. O’Shaughnessy, Jr. Title:   Assistant Secretary
STATE STREET BANK AND TRUST COMPANY By:  

/s/ MONET EWING

Name:   Monet Ewing Title:   Vice President

 

3